Citation Nr: 1335245	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-02 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss rated as 70 percent disabling from January 16, 2007, to May 23, 2008.

2.  Entitlement to an increased rating for bilateral hearing loss rated as 10 percent disabling from May 24, 2008, to May 31, 2009.

3.  Entitlement to an increased rating for bilateral hearing loss rated as 30 percent disabling from June 1, 2009, to November 12, 2012.

4.  Entitlement to an increased rating for bilateral hearing loss rated as 60 percent disabling from November 13, 2012, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted a 70 percent rating for bilateral hearing loss effective from January 16, 2007, and a 10 percent rating effective from May 24, 2008.  

In February 2010, the Veteran withdrew his personal hearing request.  In August 2012, the Board remanded the appeal for additional development.  Thereafter, a November 2012 rating decision granted a 60 percent rating for bilateral hearing loss effective from November 13, 2012, and a June 2013 rating decision granted a 30 percent rating effective from June 1, 2009.  

Given the effective dates assigned the ratings for the Veteran's bilateral hearing loss, the Board has characterized the issues on appeal are they appear on the first page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In August 2013, additional VA treatment records were added to the claims file after issuance of the most recent supplemental statement of the case earlier that month.  While the treatment records were not accompanied by a waiver of agency of original jurisdiction (AOJ), the Board nonetheless finds that adjudication of the appeal may go forward without AOJ review because that are not pertinent evidence because they did not include a new audiological examination or an opinion as to the functional effect of his hearing loss.  See 38 C.F.R. § 19.31 (2012). 


FINDINGS OF FACT

1.  From January 16, 2007, to May 23, 2008, the audiometric test results obtained during examination correspond to a numeric designation of no greater than XI in the right ear and VIII in the left ear.

2.  From May 24, 2008, to May 31, 2009, the audiometric test results obtained during examination correspond to a numeric designation of no greater than XI in the right ear and II in the left ear.

3.  From June 1, 2009, to November 12, 2012, the audiometric test results obtained during examination correspond to a numeric designation of no greater than XI in the right ear and V in the left ear.

4.  From November 13, 2012, the audiometric test results obtained during examination correspond to a numeric designation of no greater than XI in the right ear and VII in the left ear.


CONCLUSIONS OF LAW

1.  From January 16, 2007, to May 23, 2008, the criteria for a rating in excess of 70 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  From May 24, 2008, to May 31, 2009, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  From June 1, 2009, to November 12, 2012, the criteria for a 40 percent rating, but not higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).

4.  From November 13, 2012, the criteria for a rating in excess of 60 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  



The Board finds that in letters dated in January 2008, December 2012, and January 2013 the RO provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the September 2008 rating decision, the Board finds that providing him with additional notice in the above letters followed by a readjudication of the claim in the August 2013 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the University of Missouri Hospital and the Kansas City VA Medical Center, including all post-April 2008 treatment records, in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).



The post-remand record also shows that in accordance with the Court's holding in Savage v. Shinseki, 24 Vet. App. 259 (2011), the RO/AMC in February 2013 contacted the private healthcare provider that prepared the Veteran's June 2009 audiological examination and she notified VA that the examination was not conducted using the Maryland CNC test but her subsequent audiological examination (although she stated that the testing was conducted in November 2012, the report is of record and is actually dated in November 2010) was conducted using this test.  Id.

The Veteran was provided VA examinations in May 2008 and December 2012.  In April 2013, an addendum was also obtained to the December 2012 VA examination.  Moreover, the Board finds that the examinations along with the addendums are adequate for rating purposes, and as to the post-remand VA examination substantially complies with the Board's remand directions, because after comprehensive examinations of the claimant as well as after taking a history from the Veteran and/or a review of the record on appeal the examiners provided opinions as to the severity of his hearing loss that allow the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The post-remand VA examiner also opined on the functional impact the Veteran's hearing loss in substantial compliance with the Board's remand directions.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In its September 2013 Informal Hearing Presentation, the Veteran's representative claims that VA failed in its duty to assist by not obtaining interpretations of the private audiological examination graphs obtained from the University of Missouri Hospital.  However, the Board finds that this argument is without merit because not only is the Board able to interpret the graphs attached to these private audiological examinations (see Kelly v. Brown, 7 Vet. App. 471 ( 1995)) but the dates of these private audiological examinations pre-date the appeal period by many years and therefore they are not relevant to the current appeal (see Hart v. Mansfield, 21 Vet. App. 505 (2007)).



In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Claim

The Veteran asserts that his hearing loss meets the criteria for higher evaluations.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As noted above, a September 2008 rating decision granted a 70 percent rating for bilateral hearing loss effective from January 16, 2007, and a 10 percent rating effective from May 24, 2008, under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Thereafter, a November 2012 rating decision granted a 60 percent rating for bilateral hearing loss effective from November 13, 2012, and a June 2013 rating decision granted a 30 percent rating effective from June 1, 2009, also under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since before the Veteran filed his claim for increase in January 2008, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).



Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

38 C.F.R. § 4.85(c) also provides, in substance, that Table VIa will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.


From January 16, 2007, to May 23, 2008

As to the time period from January 16, 2007, to May 23, 2008, the Board notes that the only audiometric testing found in the record is the January 16, 2007, testing found in the VA treatment records.  

In this regard, on January 16, 2007, the examiner reported that the Veteran had puretone thresholds 90, 95, 105, and "NR" decibels in the right ear and puretone thresholds of 75, 70, 75, and 115 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Assuming that "NR" (no response) means that the Veteran was completely lacking hearing acuity at 4000 Hertz in the right ear the Board finds that "NR" equates to a 105 decibel hearing loss (the highest listed on 38 C.F.R. § 4.85, Table VIA).  Therefore, the average pure tone decibel loss in the right ear was 98.75 and in the left ear was 83.75.  Speech recognition ability was 24 percent in the right ear and 96 percent in the left ear.

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss is assigned a numeric designation of XI and the left ear hearing loss is assigned a numeric designation of III.  These test scores show that the Veteran only met the criteria for a 20 percent rating for his bilateral hearing loss.  Therefore, the Board finds that he did not meet the criteria for a rating in excess of 70 percent for his service-connected bilateral hearing loss under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times from January 16, 2007, to May 23, 2008, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

As to 38 C.F.R. § 4.86(a), at the above examination the Veteran had thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is for application.  

With the application of 38 C.F.R. § 4.86(a), the Veteran's tests scores result in his right ear hearing loss being assigned a numeric designation of XI under Table VI because under Table VIA he only receives a numeric designation of X and his left ear hearing loss being assigned a numeric designation of VIII under Table VIA because under Table VI he only receives a numeric designation of III.  However, he still did not meet the criteria for a rating in excess of 70 percent for his service-connected bilateral hearing loss because these test scores result in the appellant's bilateral hearing loss being rated as 70 percent disabling under Diagnostic Code 6100.  This is true at all times from January 16, 2007, to May 23, 2008, and therefore further consideration of staged ratings is not warranted.  Hart, supra.



As to 38 C.F.R. § 4.86(b), at the above examination the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz (i.e., it was 65 decibels or higher in the right and left at 1,000 Hz) and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times from January 16, 2007, to May 23, 2008, and therefore further consideration of staged ratings is not warranted.  Hart, supra.


From May 24, 2008, to May 31, 2009

As to the time period from May 24, 2008, to May 31, 2009, the Board notes that the only audiometric testing found in the record is the May 24, 2008, testing conducted at a VA examination.  

In this regard, at the May 24, 2008, examination the examiner reported that the Veteran had puretone thresholds 85, 85, 100, and 105  decibels in the right ear and puretone thresholds of 70, 50, 60, and 95 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average pure tone decibel loss in the right ear was 93.75 and in the left ear was 68.75.  Speech recognition ability was 18 percent in the right ear and 94 percent in the left ear.

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss is assigned a numeric designation of XI and the left ear hearing loss is assigned a numeric designation of II.  These test scores show that the Veteran only met the criteria for a 10 percent rating for his bilateral hearing loss.  Therefore, the Board finds that he did not meet the criteria for a rating in excess of 10 percent for his service-connected bilateral hearing loss under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times from May 24, 2008, to May 31, 2009, and therefore further consideration of staged ratings is not warranted.  Hart, supra.



As to 38 C.F.R. § 4.86(a), at the above examination the Veteran had thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) but only in the right ear.  Consequently, 38 C.F.R. § 4.86(a) is for application.  

With the application of 38 C.F.R. § 4.86(a), the Veteran's right ear hearing loss is assigned a numeric designation of XI under Table VI because he only receives a numeric designation of IX under Table VIA.  Moreover, because his left ear hearing loss is not ratable under Table VIA, it retains a numeric designation of II under Table VI.  These test scores result in the appellant's bilateral hearing loss being rated as 10 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Table VII.  Therefore, even with the application of 38 C.F.R. § 4.86(a) the Veteran did not meet the criteria for a rating in excess of 10 percent for his service-connected bilateral hearing loss.  This is true at all times from May 24, 2008, to May 31, 2009, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

As to 38 C.F.R. § 4.86(b), at the above examination the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz (i.e., it was 65 decibels or higher in the right and left at 1,000 Hz) and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times from May 24, 2008, to May 31, 2009, and therefore further consideration of staged ratings is not warranted.  Hart, supra.


From June 1, 2009, to November 12, 2012

As to the time period from June 1, 2009, to November 12, 2012, the only audiometric testing found in the record is the testing conducted by a private audiologist in June 2009 and November 2010 as well as December 2009 and March 2011 testing found in the VA treatment records.

In this regard, the Board finds that the June 2009 private testing cannot be used to evaluate the current severity of his disability because in February 2013 the examiner notified VA that it was not conducted using Maryland CNC testing.  See 38 C.F.R. § 4.85.

At the December 2009 VA audiometric examination, the Veteran had puretone thresholds 80, 75, 90, and "NR" decibels in the right ear and puretone thresholds of 70, 50, 55, and 90 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The examiner thereafter reported that the average pure tone decibel loss in the right ear was 90 and in the left ear was 65.  Speech recognition ability was 32 percent in the right ear and 88 percent in the left ear.

At the November 2010 private audiometric examination, the graph showed that the Veteran had puretone thresholds of approximately 88, 95, 110, and 110 decibels in the right ear and puretone thresholds of 75, 55, 57, and 100 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The examiner thereafter opined that the Veteran's averages were 100 decibels in the right ear and 68.75 decibels in the left ear.  Speech recognition ability was 24 percent in the right ear and 82 percent in the left ear.  In February 2013, the examiner told VA that this testing was conducted using the Maryland CNC.

In the March 2011 VA testing, the Veteran had puretone thresholds 80, 70, 90, and 110 decibels in the right ear and puretone thresholds of 65, 50, 55, and 100 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 87.5 decibels in the right ear and 67.5 decibels in the left ear.  Speech recognition ability was 20 percent in the right ear and 80 percent in the left ear.

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss, at its worst, is assigned a numeric designation of XI and the left ear hearing loss, at its worst, is assigned a numeric designation of IV.  These test scores show that the Veteran met the criteria for a 30 percent rating for his bilateral hearing loss.  Therefore, the Board finds that he did not meet the criteria for a rating in excess of 30 percent for his service-connected bilateral hearing loss under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times from June 1, 2009, to November 12, 2012, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

As to 38 C.F.R. § 4.86(a), at all of the above examinations the Veteran had thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in the right and/or left ear.  Consequently, 38 C.F.R. § 4.86(a) is for application.  

With the application of 38 C.F.R. § 4.86(a), the Veteran's right ear hearing loss, at its worst, is assigned a numeric designation of XI under Table VI because under Table VIA it is assigned a numeric designation of X and his left are hearing loss, at its worst, is assigned a numeric designation of V under Table VIA because under Table VI it is assigned a numeric designation of IV (see November 2010 private audiological examination).  

These test scores result in the appellant's bilateral hearing loss being rated as 40 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Table VII.  Therefore, with the application of 38 C.F.R. § 4.86(a) he meets the criteria for an increased, 40 percent, rating for his service-connected bilateral hearing loss.  This is true at all times from June 1, 2009, to November 12, 2012, and therefore further consideration of staged ratings is not warranted.  Hart, supra.  At no time during this time period were the criteria met for a rating in excess of 40 percent.

As to 38 C.F.R. § 4.86(b), at none of the above examinations did the Veteran have thresholds of 30 decibels or less at 1,000 Hz (i.e., it was 65 decibels or higher in the right and left at 1,000 Hz) and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times from June 1, 2009, to November 12, 2012, and therefore further consideration of staged ratings is not warranted.  Hart, supra.



From November 13, 2012

As to the time period from November 13, 2012, the Board notes that the only audiometric testing found in the record is the December 2012 VA examination.  

In this regard, at the December 2012 VA examination the examiner reported that the Veteran had puretone thresholds 80, 75, 105+, and 105+ decibels in the right ear and puretone thresholds of 85, 45, 60, and 85 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average pure tone decibel loss in the right ear was 91 and in the left ear was 69.  Speech recognition ability was 12 percent in the right ear and 66 percent in the left ear.

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss is assigned a numeric designation of XI and the left ear hearing loss is assigned a numeric designation of VII.  These test scores show that the Veteran only met the criteria for a 60 percent rating for his bilateral hearing loss.  Therefore, the Board finds that he did not meet the criteria for a rating in excess of 60 percent for his service-connected bilateral hearing loss under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times from November 13, 2012, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

As to 38 C.F.R. § 4.86(a), at the above examination the Veteran had thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) but only in the right ear.  Consequently, 38 C.F.R. § 4.86(a) is for application.  

With the application of 38 C.F.R. § 4.86(a), the Veteran's right ear hearing loss is assigned a numeric designation of XI under Table VI because he only receives a numeric designation of X under Table VIA.  Moreover, because his left ear hearing loss is not ratable under Table VIA, it retains a numeric designation of VII under Table VI.  These test scores result in the appellant's bilateral hearing loss being rated as 60 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Table VII.  Therefore, even with the application of 38 C.F.R. § 4.86(a) the Veteran did not meet the criteria for a rating in excess of 60 percent for his service-connected bilateral hearing loss.  This is true at all times from November 13, 2012, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

As to 38 C.F.R. § 4.86(b), at the above examination the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz (i.e., it was 65 decibels or higher in the right and left at 1,000 Hz) and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times from November 13, 2012, and therefore further consideration of staged ratings is not warranted.  Hart, supra.


Conclusion

Based on the Veteran's and his representative's claims that the appellant's hearing loss is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2013).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his hearing loss, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In this regard, the December 2012 VA examiner opined that the Veteran's hearing loss did not impact ordinary conditions of life including his ability to work.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  In short, there is nothing in the record to indicate that this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of his disability provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").


ORDER

A rating in excess of 70 percent for bilateral hearing loss is denied at all times from January 16, 2007, to May 23, 2008.

A rating in excess of 10 percent for bilateral hearing loss is denied at all times from May 24, 2008, to May 31, 2009.

A 40 percent rating, but not higher, for bilateral hearing loss is granted at all times from June 1, 2009, to November 12, 2012.

A rating in excess of 60 percent for bilateral hearing loss is denied at all times from November 13, 2012.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


